ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Sauer Incorporated                             ) ASBCA No. 62395
                                                 )
  Under Contract No. W91278-07-D-0030            )

  APPEARANCE FOR THE APPELLANT:                     Gina P. Grimsley, Esq.
                                                     Counsel

  APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Laura J. Arnett, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: July 11, 2022



                                              DAVID B. STINSON
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62395, Appeal of Sauer
Incorporated, rendered in conformance with the Board’s Charter.

      Dated: July 12, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals